Labauve, J.
The plaintiffs claim of the defendant the sum of $13,963 64, which they allege they had deposited in the Bank of Louisiana ; that the same has never been paid to them, although amicably demanded.
. The answer contains a general denial, and further, that in virtue of divers orders issued by Major-General Banks, and particularly one directed to Capt. T. M. McClure, to take possession of the balances of persons who left the city on its occupation by the Union' troops, and have not returned, and hold them for the government, subject to any just claims that be made against them, the said sum of $13,963 64 was withdrawn from the bank by said T. W. McClure, and that said bank is not responsible.
The District Court gave judgment for defendant, and the plaintiffs appealed. ,. .
There is no dispute about the facts.
. The judge a quo, in giving judgment, said: .
“ This case being identical, in every respect, with that of E. W. Dorr, Executor, v. The Bank of Louisiana, No. 17,163, of the docket of this Court, the reasons assigned for a judgment in that case, must apply to this ease. ”
We have carefully examined that opinion, which is found in the record, and we fully concur with our learned brother of the District Court, and for the reasons by him assigned, the judgment appealed from must be affirmed.
It is therefore ordered and decreed, that the judgment appealed from be affirmed, with costs.